FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                   UNITED STATES COURT OF APPEALS                 July 16, 2013
                                                              Elisabeth A. Shumaker
                               TENTH CIRCUIT                      Clerk of Court



 BILLY G. MARSHALL,

             Plaintiff - Appellant,

 v.                                                    No. 13-6062
                                                     (W.D. Oklahoma)
 CHARLES LEE, Correctional Officer;           (D.C. No. 5:12-CV-00009-HE)
 A. ARMSTRONG, Sergeant; TRACY
 ELLIS, Case Manager; KAREN
 GOODSON, Unit Manager; PAULA
 BETHEA, Law Library Supervisor;
 JUSTIN JONES, Director DOC;
 CHAD DENNIS, Captain; CARL
 BEAR, Warden’s Assistant; JAMES
 RUDEK, Warden; DEBBIE
 MORTON, Appellate Review Auth.;
 J.B. HAYNES, Correctional Officer,

             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Billy Marshall, a state prisoner proceeding pro se, appeals the grant of

summary judgment to the defendants (several Oklahoma correctional officials

employed at the Oklahoma State Reformatory (“OSR”)) in his 42 U.S.C. § 1983

action. The district court found that Mr. Marshall had failed to exhaust his

claims. For the following reasons, we affirm that decision.



                                BACKGROUND

      Mr. Marshall is incarcerated in the custody of the Oklahoma Department of

Corrections (“ODOC”), serving a life sentence for his conviction for Robbery

with a Dangerous Weapon after multiple prior felony convictions, and also

serving consecutive terms of imprisonment of life and life without parole for his

respective convictions for Robbery in the First Degree and Murder in the First

Degree, all after multiple prior felony convictions. He has been confined at OSR

since November of 2009.




                                        -2-
      Mr. Marshall filed a 42 U.S.C. § 1983 action against Defendants on

January 3, 2012. 1 In his complaint, he generally alleged that Defendants denied

him due process during his misconduct proceedings, retaliated against him

through various acts, and impermissibly read and detained his legal mail.

Mr. Marshall sought compensatory and punitive damages.

      Certain of the Defendants (Armstrong, Bear, Goodson, Haynes, Jones,

Morton and Rudek) filed a Motion to Dismiss/Motion for Summary Judgment on

April 19, 2012, arguing, inter alia, failure to state a valid claim, failure to exhaust

remedies, and Eleventh Amendment immunity. The district court granted those

Defendants’ Motion for Summary Judgment on the ground that Mr. Marshall had

failed to properly exhaust his administrative remedies. Mr. Marshall appealed

that order to this court, and we dismissed the appeal for jurisdictional defects by

order dated November 21, 2012. See Marshall v. Armstrong, No. 12-6257 (10th

      1
       Mr. Marshall’s complaint named as defendants the following individuals,
all employees of ODOC: Anthony Armstrong, Carl Bear, Karen Goodson, J.B.
Haynes, Justin Jones, Debbie Morton, James Rudek, Paula Bethea, Chad Dennis,
Tracy Ellis and Charles Lee. We refer to them as “Defendants” collectively, and
name each one individually as needed for clarity.

       We note that, in his complaint filed in January 2012, Mr. Marshall alleged
that he filed a 42 U.S.C. § 1983 action against Defendants Rudek and Bear in
May 2011. Taking judicial notice of our records, we can determine that a § 1983
action was filed by Mr. Marshall against Defendants Bear, Morton and Rudek on
May 23, 2011. Marshall v. Bear, Case No. CIV-11-575-HE. The district court
dismissed that action for failure to exhaust administrative remedies, Mr. Marshall
appealed, it was assigned No. 12-6272 in our court and it remains pending.
Nonetheless, the instant complaint names all eleven involved ODOC employees
as defendants.

                                          -3-
Cir. Nov. 21, 2012) (dismissing for lack of prosecution pursuant to 10th Cir. R.

42.1).

         Meanwhile, the remaining Defendants (Bethea, Dennis, Ellis and Lee) had

filed a motion for summary judgment, asserting substantially the same arguments

made in the motion by the other Defendants. The district court likewise granted

summary judgment to those Defendants, based on Mr. Marshall’s failure to

exhaust his administrative remedies. The court then issued a judgment “against

plaintiff and in favor of all defendants.” Judgment at 1, R. Vol. 1 at 341

(emphasis added). This appeal followed.



                                    DISCUSSION

         Mr. Marshall argues the district court erred in granting summary judgment,

alleging, variously, that he had “filed grievance appeals that were disregarded”;

“just because [a Defendant] refused to answer did not mean that plaintiff did not

present a grievance appeal”; “the district court wrongfully determined that

plaintiff failed to file grievances”; “the grievance restriction policy is racially

biased”; and “the court appeared biased.” Appellant’s Op. Br. at 2-4.

         Exhaustion of remedies is mandatory under the Prison Litigation Reform

Act, 42 U.S.C. § 1997e(a) (“PLRA”), and “unexhausted claims cannot be brought

in court.” Thomas v. Parker, 609 F.3d 1114, 1117 (10th Cir. 2010) (internal

quotation marks omitted). “Because the prison’s procedural requirements define

                                          -4-
the steps necessary for exhaustion, an inmate may only exhaust by properly

following all of the steps laid out in the prison system’s grievance procedure.”

Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (citation omitted). “[T]he

PLRA’s exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002). Finally, “[a]n inmate who begins the grievance process but does not

complete it is barred from pursuing a § 1983 claim under PLRA for failure to

exhaust his administrative remedies. The doctrine of substantial compliance does

not apply.” Thomas, 609 F.3d at 1118 (citation, quotations and brackets omitted).

“A party may move for summary judgment, identifying each . . . defense . . . on

which summary judgment is sought. The court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “[T]he

burden of proof for the exhaustion of administrative remedies in a suit governed

by the PLRA lies with the defendant.” Roberts v. Barreras, 484 F.3d 1236, 1241

(10th Cir. 2007). “We review a district court’s grant of summary judgment de

novo, using the same standards applied by the district court.” Id. at 1239; see

also Little, 607 F.3d at 1249 (“We review de novo the district court’s finding of

failure to exhaust administrative remedies.” (internal quotation marks omitted)).




                                         -5-
      We have reviewed the parties’ briefs, the record on appeal, and the relevant

legal authority. We conclude, as did the district court, that Mr. Marshall failed to

exhaust his administrative remedies. Accordingly, we affirm the district court’s

grant of summary judgment to Defendants, for substantially the same reasons

given by the magistrate judge in his supplemental report and recommendation 2, as

adopted by the district court.



                                  CONCLUSION

      For the foregoing reasons, we AFFIRM the district court’s judgment. We

deny Mr. Marshall’s motion to proceed in forma pauperis. We also deny his

motion for recusal of certain judges.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




      2
        The magistrate judge’s report and recommendation is called
“supplemental” because it was issued when the second group of Defendants filed
their motion for summary judgment, alleging the same claims and making the
same arguments as the first group of Defendants. The magistrate judge wrote a
report and recommendation with respect to the first group and a “supplemental”
report and recommendation with respect to the second group. As indicated above,
following its adoption of the supplemental report and recommendation, the
district court entered judgment in favor of all Defendants.

                                         -6-